Citation Nr: 0320698	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  94-42 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to May 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which determined the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD).  


REMAND

The Board notes that, before the issue of reopening a claim 
arises, it first must be determined that there was a final 
determination on the claim.  See 38 U.S.C.A. § 7105 (West 
2000); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2002).  

Under applicable criteria, an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  A written communication from a claimant 
or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a notice of disagreement.  While special 
wording is not required, the notice of disagreement must be 
in terms that can be reasonably construed as disagreement 
with that determination and a desire for appellate review.  
The notice of disagreement must be filed with the VA office 
from which the claimant received notice of the determination 
being appealed within one year from the date that the agency 
mailed notice of the determination to the claimant.  
Otherwise, that determination will become final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.301, 20.302 (2002).  

In the veteran's case, the RO issued a rating decision in 
July 1984, which denied service connection for PTSD.  In 
August 1984, the RO notified the veteran of the July 1984 
rating decision and apprised him of his appellate rights.  On 
August 31, 1984, the RO received a letter from the veteran .  
In the letter, he referred to the denial of his recent 
attempt to establish service connected disability for his 
combat service in the Korean conflict and related that he 
most certainly took this opportunity to request an appeal 
through the normal process as acceptable to VA regulations.  
The August 1984 letter from the veteran constituted a timely 
filed notice of disagreement with the July 1984 rating 
decision.  At that point, the veteran should have been issued 
a statement of the case.  The RO failed to recognize the 
August 1984 correspondence from the veteran as a notice of 
disagreement.  As a result, the RO's July 1984 decision is 
not final.  In November 1987, the RO again denied service 
connection for a nervous disorder.  Subsequently, in November 
1993, the RO received additional evidence from the veteran in 
support of his claim for service connection for PTSD, which 
the RO accepted as a request to reopen his claim.  In a 
January 1994 rating decision, the claim was denied on the 
basis that new and material evidence had not been submitted 
warranting reopening.  The veteran filed a timely notice of 
disagreement with the RO's January 1994 decision; was 
provided a statement of the case containing the law and 
regulations pertaining to new and material evidence; and 
submitted a timely substantive appeal.  However, inasmuch as 
the veteran was not provided a statement of the case 
following the RO's receipt in August 1984 of the veteran's 
notice of disagreement to the July 1984 RO decision, the RO's 
July 1984 decision is not final, and the veteran's claim must 
be adjudicated on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Smith (Irma) v. Brown, 10 
Vet. App. 330, 332 (1997).  Accordingly, the Board has 
recharacterized the issue on remand as service connection for 
PTSD on a direct basis.  

The Board also notes that the RO did not provide the veteran 
with the appropriate laws and regulations concerning the 
underlying merits of his claims (the March 1994 statement of 
the case only discussed finality principles), and it should 
now do so.  See 38 C.F.R. § 19.29 (2002).  

Under Bernard v. Brown, 4 Vet. App. 384 (1993), the Board 
must determine with respect to the reopening of a claim 
whether the appellant will be prejudiced in any way by 
consideration of the reopened claim when the RO has not 
addressed that underlying issue.  The factors to be 
considered include whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the underlying claim, an opportunity to submit such evidence 
or argument, and an opportunity to address that issue at a 
hearing.  In this case, considering the above listed factors, 
the Board finds that the appellant has never had an 
opportunity to adequately advocate his claim on a de novo 
basis and, accordingly, the case must be returned to the RO 
although, unfortunately, such action will unavoidably further 
delay resolution of the issue at hand.  

Also, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
was signed into law.  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The provisions of the VCAA require VA to notify the claimant, 
and the claimant's representative, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Fed App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Under the circumstances of this case, further development is 
required.  Accordingly, the case is hereby REMANDED back to 
the RO for the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a) (2002) are fully complied with 
and satisfied.  

2.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim, on a de 
novo basis, for service connection for 
PTSD on appeal in light of all applicable 
evidence of record and all pertinent 
legal authority, to include consideration 
of the regulations pertaining to mental 
disorders in general and amended 
regulation specifically addressing PTSD.  
The RO must provide adequate reasons and 
bases for its determination, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this remand.  

3.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Thereafter, the appellant and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


